DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Greg Turocy on 02/24/2022.
The application claim 21 has been amended as follows: 
In claim 21, the dependency is changed from claim 21 to claim 9 as shown below:
21. The gold(Ill) compound according to claim of claim 9, wherein R’ is
the thiolate or the carbazole.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the Compound of claim 1; the method of claim 12; the devices of claims 15 and 17. A search of the prior art did not show the claimed invention. 
The closest prior art as exemplified by Cheng (Advanced Materials 2014, 26, 2540-2546) Chen teaches luminescent gold(III) complexes used in OLEDs which can be represented by fPh_Au_PhAr or fPh_Au_CN (page 2541)


    PNG
    media_image1.png
    374
    855
    media_image1.png
    Greyscale

fPh_Au_PhAr or fPh_Au_CN shows A = pyridine; B and C = phenyl derivative and phenyl, respectively; R’ = phenyl and cyano, respectively.
Ring B or C as a fluorene system is out of scope by amendment.
Fukuoka (US 2007/0007882) teaches a synthetic method to prepare cyclometalated tridentate ligand with one monoaryl group coordinated a gold (III) metal group (page 7247):

    PNG
    media_image2.png
    419
    999
    media_image2.png
    Greyscale

Rings B and C as a t-Bu-phenyl is out of scope by amendment. 

Claims 9-21 allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        





.